Title: To Thomas Jefferson from Robert Smith, 17 November 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Tuesday Morng 17 Nov. 1807
                            
                        
                        The enclosed are respectfully submitted to your Consideration. I will have the honor of calling upon you
                            tomorrow for the purpose of receiving your ideas on the Subject—
                  Respecty.
                        
                            Rt Smith
                            
                        
                    